The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 11, 2015

                                     No. 04-14-00288-CR

                                 Ricardo Roger MORALES,
                                         Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 13-1384-CR-A
                                William Old, Judge Presiding


                                        ORDER
        Appellant’s pro se brief is not due until February 20, 2015. On February 3, 2015,
appellant filed a pro se motion asking for a seventy-five-day extension. Appellant’s motion does
not indicate whether he is aware of the current February 20, 2015 deadline.

       The motion is GRANTED, and it is ORDERED that appellant file his brief no later than
May 6, 2015. NO FURTHER EXTENSIONS WILL BE CONSIDERED OR GRANTED.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of February, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court